

113 HR 3740 IH: Child Care Access and Refundability Expansion Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3740IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Ms. Edwards (for herself, Mr. Conyers, Ms. DeLauro, Mr. Ruppersberger, Ms. Matsui, and Ms. Meng) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make the credit for dependent care expenses refundable and to index the income phaseout of the credit for inflation.1.Short titleThis Act may be cited as the Child Care Access and Refundability Expansion Act or as the Child CARE Act.2.Credit for dependent care expenses(a)Credit made refundable(1)In generalThe Internal Revenue Code of 1986 is amended by redesignating section 21 as section 36C and by moving such section after section 36B.(2)Credit not allowed to nonresident aliensSection 36C(a)(1) of the Internal Revenue Code of 1986, as redesignated by this section, is amended by inserting (other than a nonresident alien) after In the case of an individual.(3)Conforming amendments(A)Section 23(f)(1) of such Code is amended by striking section 21(e) and inserting section 36C(e).(B)Section 35(g)(6) of such Code is amended by striking section 21(e) and inserting section 36C(e).(C)Section 36C(a)(1) of such Code, as redesignated by this section, is amended by striking this chapter and inserting this subtitle.(D)Section 129(a)(2)(C) of such Code is amended by striking section 21(e) and inserting section 36C(e).(E)Section 129(b)(2) of such Code is amended by striking section 21(d)(2) and inserting section 36C(d)(2).(F)Section 129(e)(1) of such Code is amended by striking section 21(b)(2) and inserting section 36C(b)(2).(G)Section 213(e) of such Code is amended by striking section 21 and inserting section 36C.(H)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,.(I)Section 6213(g)(2)(H) of such Code is amended by striking section 21 and inserting section 36C.(J)Section 6213(g)(2)(L) of such Code is amended by striking section 21, 24, 32, or 6428  and inserting section 24, 32, 36C, or 6428.(K)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.(L)The table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 21.(M)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Expenses for household and dependent care services necessary for gainful employment..(b)Inflation adjustment of income thresholds for credit phasedownSection 36C(e) of the Internal Revenue Code of 1986, as redesignated by this section, is amended by adding at the end the following new paragraph:(11)Inflation adjustment(A)In generalIn the case of any taxable year beginning in a calendar year after 2013, the $2,000 amount and the $15,000 amount in subsection (a)(2) shall each be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) thereof.(B)RoundingAny increase determined under subparagraph (A) shall be rounded to the nearest multiple of—(i)in the case of the $2,000 amount, $50, and(ii)in the case of the $15,000 amount, $100..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.